ON RECONSIDERATION PURSUANT TO REMAND
PER CURIAM.
This court’s opinion in Burns v. State, 466 So.2d 1207 (Fla. 3d DCA 1985), entered on April 9, 1985, was reviewed by the Supreme Court of Florida upon petition for review filed by appellee, The State of Florida, State v. Burns, 491 So.2d 1139 (Fla.1986), whereupon the supreme court granted appellee’s petition and quashed and remanded the cause for reconsideration in light of the decision in State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
Now, therefore, on reconsideration of the appeal in light of DiGuilio, our mandate issued on April 17, 1985, and our opinion reversing for a new trial are vacated, and the judgment of the trial court is hereby affirmed on the authority of DiGuilio.
It is so ordered.